Case 2:10-cv-01649-SVW-JEM Document 380 Filed 03/08/19 Page 1 of 2 Page ID #:13972



      1     ANDREW BAUM - State Bar No. 190397
            abaum@glaserweil.com
      2     GLASER WEIL FINK HOWARD
              AVCHEN & SHAPIRO LLP
      3     10250 Constellation Boulevard, 19th Floor
            Los Angeles, California 90067
      4     Telephone: (310) 553-3000
            Facsimile: (310) 556-2920
      5
            Attorneys for Defendants
      6     (Other counsel not listed)
      7                                UNITED STATES DISTRICT COURT
      8                              CENTRAL DISTRICT OF CALIFORNIA
      9

     10
             MARY AMADOR, et al.,                         CASE NO.: CV 10-01649 SVW (JEMx)
     11
                                    Plaintiff,              [Hon. Stephen V. Wilson]
     12
             v.                                             JOINT STIPULATION TO
     13                                                     CONTINUE THE MARCH 18, 2019
             COUNTY OF LOS ANGELES, et al.,                 STATUS CONFERENCE BASED
     14                                                     ON THE PARTIES’ TENTATIVE
                                                            SETTLEMENT
     15                             Defendants.
                                                            DATE:   March 18, 2019
     16                                                     TIME:   1:30 PM
                                                            COURTROOM: 10A
     17

     18

     19

     20
                  TO THE HONORABLE COURT, ALL PARTIES AND THEIR COUNSEL
     21
            OF RECORD
     22
                  Plaintiffs and Defendants, by and through their counsel of record, hereby
     23
            stipulate as follows:
     24
                  1.     A status conference is currently scheduled for March 18, 2019 to address
     25
            the parties’ progress in settlement negotiations.
     26
                  2.     As the Court is aware, on May 30, 2018, counsel for the parties reached a
     27
            tentative settlement agreement to settle the matter in entirety, subject to finalizing
     28

                                                       1
                               JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
  1600837
Case 2:10-cv-01649-SVW-JEM Document 380 Filed 03/08/19 Page 2 of 2 Page ID #:13973



      1     several terms. The parties have now reached an agreement in principle regarding the
      2     outstanding terms. While the parties recognize that this has been an unusually
      3     lengthy process, there are several issues that have required substantial discussion,
      4     and the process has been further complicated by the change in administration in the
      5     Los Angeles Sheriff’s Department.
      6          3.      The parties have extensively negotiated a draft Settlement Agreement
      7     and have reached agreement on all but a few terms. The parties hope to finalize their
      8     agreement shortly and submit it to the Court for approval.
      9          4.      As a result of the forgoing, the parties request that the court continue the
     10     status conference currently scheduled for March 18, 2019, to May 20, 2019.
     11          5.      The parties assure the Court that they will do all they can to expedite the
     12     processing of this settlement. If the process has been completed earlier, and resulted
     13     in a settlement, they will immediately advise the Court, and provide a proposed
     14     timetable.
     15

     16
            DATED: March 8, 2019                    Respectfully submitted,
     17
                                                    KAYE, MCLANE, BEDNARSKI & LITT LLP
     18

     19
                                                    By:    /s/ Barrett S. Litt
     20
                                                          BARRETT S. LITT
     21                                                     Attorneys for Plaintiffs
     22
            DATED: March 8, 2019                    GLASER WEIL FINK HOWARD
     23                                              AVCHEN & SHAPIRO LLP
     24

     25                                             By: /s/ Andrew Baum
     26                                                   ANDREW BAUM
                                                           Attorneys for Defendants
     27

     28

                                                       2
                               JOINT STIPULATION TO CONTINUE STATUS CONFERENCE
  1600837
